     Case: 1:20-cv-00187-GHD-DAS Doc #: 12 Filed: 11/02/20 1 of 2 PageID #: 89




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION


SIERRA WHITE                                                                        PLAINTIFF

V.                                                  CIVIL ACTION: 1:20-cv-187-GHD-DAS

TONY ROGERS, HENRY RANDLE, CHAZ THOMPSON
EDWARD HAYNES AND KEVIN CROOK                                                     DEFENDANT


                                            ORDER

       This matter is before the court on the motion to consolidate actions, by the defendants who

have been served in this action. The defendants ask the court to consolidate the above action with

Civil Action No. 1:20-cv-188-SA-DAS. The plaintiff in this action has filed no response to the

motion and the time for doing so has expired. The court, having considered the motion and

complaints, finds the motion is well taken and should be granted. Both actions arise from the same

operative facts.

       IT IS ORDERED that the above-captioned matter and Civil Action No. 1:20-cv-188 shall

be consolidated for all purposes.

       IT IS FURTHER ORDERED that the caption of the consolidated case shall be as follows:

                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

SIERRA WHITE                                                                      PLAINTIFF

V.                                           CIVIL ACTION NO. 1:20-CV-187-GHD-DAS


TONY ROGERS, HENRY RANDLE, CHAZ THOMPSON,
EDWARD HAYES, AND KEVIN CROOK                                                   DEFENDANTS
        Case: 1:20-cv-00187-GHD-DAS Doc #: 12 Filed: 11/02/20 2 of 2 PageID #: 90




                                    CONSOLIDATED WITH



SIERRA WHITE                                                                           PLAINTIFF



V.                                                CIVIL ACTION NO. 1:20-CV-188-GHD-DAS



KEVIN CROOK, HENRY RANDLE,
UNKNOWN HOWARD AND CHAZ THOMPSON                                                    DEFENDANTS


All motions and other filings are to be filed in the lead case and spread on the docket to the related

case.

         SO ORDERED this the 2nd day of November, 2020.




                                               /s/ David A. Sanders
                                               U.S. MAGISTRATE JUDGE
